OWEN, Judge.
The State of Florida, Department of Revenue, a part of the executive branch of the government, was named as a defendant in a suit to cancel a Sheriff’s Deed to certain real property in Palm Beach County, the property having been ostensibly sold at a Sheriff’s sale for allegedly delinquent state sales tax. Other defendants included the purchaser of the property, who filed a cross-claim against the Department of Revenue alleging that the cross-defendant had slandered the title to the property. The State’s motion to dismiss the cross-claim on the grounds of sovereign immunity was denied and the State brings this interlocutory appeal from that order.
Appellant’s sole contention here is that the State had sovereign immunity and, therefore, the court lacked jurisdiction of the subject matter. See, Kirk v. Kennedy, 231 So.2d 246 (Fla.App. 2nd 1970). If the cross-claimant has a cause of action, an issue which we do not decide, it arose out of conduct of the State occurring on or about September 13, 1974. This was subsequent to the date that Fla.Stat. § 768.28 (Supp. 1974), which waived the State’s sovereign immunity for tort liability, became effective as to the executive branch of government. Thus, the issue before us must be decided adversely to appellant’s contention.
Affirmed.
WALDEN, C. J., and CROSS, J., concur.